                          UNITED STATES DISTRICT COURT
                               Southern District of Iowa
U.S. Courthouse                                                              Des Moines
123 East Walnut Street                                                        Davenport
Des Moines, Iowa 50309                                                     Council Bluffs
Clerk of Court’s Office                                                   o: 515-284-6248
www.iasd.uscourts.gov                                                     f : 515-284-6418




December 2, 2019


Mr. John W. Nichols
Judicial Panel on Multidistrict Litigation
Thurgood Marshall Federal Judicial Building
One Columbus Circle, NE
Room G-255, North Lobby
Washington, DC 20002-8004


In Re: MDL 2804 National Prescription Opiate Litigation.

Dear Mr. Nichols:

Enclosed is a copy of the complaint from the action filed in the Southern District
of Iowa, Jaren Depenning, et al. against defendants The Iowa Clinic, P.C., et
al.please forward this complaint to the panel for review of a Potential Tag -Along
Action to the above entitled MDL case.

Should you have any questions, please do not hesitate to contact this office.

Sincerely,
/s/ Kellie Watson
Deputy Clerk
Phone number 515-284-6163
John S. Courter
CLERK OF COURT
